Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 08/05/2021 have been fully considered but they are not persuasive. 
The Applicant argues that in regard to claims 1, 9, and 16 that the combination of Taguchi, Yu, and Yun prior art, does not teach the limitation of “a plurality of cell contacts are disposed in the cell contact region and at least a portion of the plurality of cell contacts are disposed between a pair of the first lines in the second direction.”
In response to this argument, the Examiner directs the applicant’s attention to the combination of Taguchi, Yu, and Yun prior art, which clearly teaches the recited limitation of a plurality of cell contacts (109) are disposed in the cell contact region (CR) and at least a portion of the plurality of cell contacts (109) are disposed between a pair of the first lines in the second (Y) direction (note: Taguchi is silent upon explicitly disclosing a plurality of cell contacts disposed between each pair of the first lines in the second direction; however, Taguchi teaches at least a portion of the plurality of cell contacts (109) are disposed between a pair of the first lines in the second (Y) direction. Therefore, enabling a duplication of plurality of cell contacts disposed between each pair of the first lines in the second direction has no patentable significance unless a new and unexpected result is produced) (see Taguchi, Fig.5 as shown below), 

The Examiner would further point out that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Therefore, the combination of Taguchi, Yu, and Yun prior art reference does meet all the limitation in claims 1, 9, and 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5- 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi (U.S. 2017/0077134 A1, hereinafter refer to Taguchi) in view of Yu et al. (U.S. 2017/0358593 A1, hereinafter refer to Yu) and Yun et al. (U.S. 2012/0280299 A1, hereinafter refer to Yun). 
Regarding Claim 1: Taguchi discloses a memory device (see Taguchi, Figs.2 and 5-6 as shown below and ¶ [0003]), comprising:  

    PNG
    media_image1.png
    560
    827
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    591
    816
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    492
    732
    media_image3.png
    Greyscale

a plurality of gate electrode layers (102) stacked on a substrate (101) and disposed in a cell array region (MR) and a cell contact region (CR) (see Taguchi, Figs.2 and 5-6 as shown above); 
a plurality of channel structures (105) penetrating the plurality of gate electrode layers (102) and connected to a plurality of bit lines (106) in the cell array region (MR) (see Taguchi, Figs.2 and 5-6 as shown above and ¶ [0038]);
a plurality of first wordline cuts (ST1) extending in a first (X) direction parallel to an upper surface of the substrate (101) to divide the plurality of gate electrode layers (102), and separated from each other in a second (Y) direction intersecting the first direction (see Taguchi, Figs.2 and 5-6 as shown above);
a plurality of second wordline cuts (ST2) disposed between a pair of the first wordline cuts (ST1), among the plurality of the first wordline cuts (ST1), being adjacent Y) direction (see Taguchi, Figs.2 and 5-6 as shown above); and
a plurality of dummy (support) channel structures (111) penetrating at least a portion of the plurality of gate electrode layers (102) and separated from the plurality of bitlines (106) (see Taguchi, Figs.2 and 5-6 as shown above and ¶ [0033]),
wherein each of the plurality of second wordline cuts (ST2) is divided into a first line and a second line in the first (X) direction (see Taguchi, Figs.2 and 5-6 as shown above), 
a plurality of cell contacts (109) are disposed in the cell contact region (CR) and at least a portion of the plurality of cell contacts (109) are disposed between a pair of the first lines in the second (Y) direction (note: Taguchi is silent upon explicitly disclosing a plurality of cell contacts disposed between each pair of the first lines in the second direction; however, Taguchi teaches at least a portion of the plurality of cell contacts (109) are disposed between a pair of the first lines in the second (Y) direction. Therefore, enabling a duplication of plurality of cell contacts disposed between each pair of the first lines in the second direction has no patentable significance unless a new and unexpected result is produced) (see Taguchi, Fig.5 as shown above),
at least one of the plurality of dummy channel structures (111) is disposed between the first line and the second line included in one of the plurality of second wordline cuts (ST2) (see Taguchi, Figs.2 and 5-6 as shown above and ¶ [0033]).

Between effective filing date of the claimed invention the disclosed at least one of the plurality of dummy channel structures were known to be disposed in a linear path between the first line and the second line included in one of the plurality of second wordline cuts in order to prevent etching of the sacrificial material layers along straight lines and to maintain the posture of the laminated body during the manufacturing process for this laminated body.
For support see Yu, which teaches wherein at least one of the plurality of dummy channel structures (155) is disposed in a linear path between the first line and the second line included in one of the plurality of second wordline cuts (see Yu, Fig.8C as shown below, ¶ [0087], and ¶ [0110]).

    PNG
    media_image4.png
    517
    857
    media_image4.png
    Greyscale

155) to be disposed in a linear path between the first line and the second line included in one of the plurality of second wordline cuts as taught by Yu in order to prevent etching of the sacrificial material layers along straight lines and maintain the posture of the laminated body during the manufacturing process for this laminated body step of Taguchi to be performed according to the teachings of Yu because one of ordinary skill in the art at the time of the invention would have been motivated to look to alternative suitable methods of performing the disclosed at least one of the plurality of dummy channel structures (155) disposed in a linear path between the first line and the second line included in one of the plurality of second wordline cuts step of Taguchi and art recognized suitability for preventing etching of the sacrificial material layers along straight lines and maintaining the posture of the laminated body during the manufacturing process for this laminated body has been recognized to be motivation to combine.   MPEP § 2144.07.
The combination of Taguchi and Yu is silent upon explicitly disclosing wherein the plurality of gate electrode layers have a step-wise structure in both of the first direction and the second direction, in the cell contact region.
Before effective filing date of the claimed invention the disclosed the plurality of gate electrode layers were known to have a step-wise structure in both of the first direction and the second direction, in the cell contact region in order to improve the  
For support see Yun, which teaches wherein the plurality of gate electrode layers (CE/GS/SS) have a step-wise structure in both of the first direction and the second direction, in the cell contact (buffer) region (see Yun, Figs.8B and 14B, and ¶ [0006] - ¶ [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Taguchi, Yu, and Yun to enable the plurality of gate electrode layers (CE/GS/SS) to have a step-wise structure in both of the first direction and the second direction, in the cell contact (buffer) region as taught by Yun in order to improve the  reliability semiconductor memory devices and obtain semiconductor memory devices with high integration (see Yun, Figs.8B and 14B and ¶ [0006] - ¶ [0007]). 
Regarding Claim 2: Taguchi as modified teaches a memory device as set forth in claim 1 as above. The combination of Taguchi and Yu further teaches wherein a plurality of isolation insulating layers (113) disposed between the pair of the first wordline cuts (ST1) and dividing each of the plurality of second wordline cuts (ST2) into the first line and the second line, wherein the pair of the isolation insulating layers (113) have substantially the same length in the first direction (see Taguchi, Figs.2 and 5-6 as shown above). 
Regarding Claim 3: Taguchi as modified teaches a memory device as set forth in claim 2 as above. The combination of Taguchi and Yu further teaches wherein the plurality of isolation insulating layers (113) comprises a first isolation insulating layer 113), a second isolation insulating layer (113) and a third isolation insulating layer (113) sequentially disposed along the second direction (see Taguchi, Figs.2 and 5-6 as shown above), and
the first isolation insulating layer (113) and the third isolation insulating layer (113) are overlapped with each other in the second direction (see Taguchi, Figs.2 and 5-6 as shown above).
Regarding Claim 5: Taguchi as modified teaches a memory device as set forth in claim 3 as above. The combination of Taguchi and Yu further teaches wherein a first cell contact (109) is disposed between the first isolation insulating layer (113) and the second isolation insulating layer (113), and a second cell contact (109) is disposed between the second isolation insulating layer (113) and the third isolation insulating layer (113) (see Taguchi, Figs.2 and 5-6 as shown above), and
a length of the first cell contact (109) is equal to a length of the second cell contact (109), in a third direction perpendicular to the upper surface of the substrate (101) (see Taguchi, Figs.2 and 5-6 as shown above).   
Regarding Claim 6: Taguchi as modified teaches a memory device as set forth in claim 3 as above. The combination of Taguchi and Yu further teaches wherein the at least one of the plurality of dummy channel structures (111) penetrates one of the plurality of isolation insulating layers (113) (see Taguchi, Figs.2 and 5-6 as shown above). 
Regarding Claim 7: Taguchi as modified teaches a memory device as set forth in claim 2 as above. The combination of Taguchi and Yu further teaches wherein the at least one of the plurality of dummy channel structures (111) penetrates one of the 113) (see Taguchi, Figs.2 and 5-6 as shown above).
Regarding Claim 8: Taguchi as modified teaches a memory device as set forth in claim 1 as above. The combination of Taguchi and Yu further teaches wherein an edge of at least one of the plurality of gate electrode layers (102) is disposed at the same position with an edge of the first line, in the first direction (see Taguchi, Figs.2 and 5-6 as shown above). 
Regarding Claim 9: Taguchi discloses a memory device (see Taguchi, Figs.2 and 5-6 as shown above and ¶ [0003]), comprising: 
a plurality of gate electrode layers (102) stacked on a substrate (101) and disposed in a cell array region (MR) and a cell contact region (CR) (see Taguchi, Figs.2 and 5-6 as shown above); 
a plurality of channel structures (105) penetrating the plurality of gate electrode layers (102) and connected to a plurality of bit lines (103) in a cell array region (MR) (see Taguchi, Figs.2 and 5-6 as shown above and ¶ [0038]);
a plurality of dummy (support) channel structures (111) separated from the plurality of bit lines (106) (see Taguchi, Figs.2 and 5-6 as shown above and ¶ [0033]);
a plurality of cell contacts (109), each of the plurality of cell contacts (109) connected to at least one of the plurality of gate electrode layers (102) in the cell contact region (CR) adjacent to the cell array region in a first (X) direction (see Taguchi, Figs.2 and 5-6 as shown above);
a plurality of first wordline cuts (ST1) extending in a first direction parallel to an upper surface of the substrate (101) to divide the plurality of gate electrode layers (102), Y) direction intersecting the first (X) direction (see Taguchi, Figs.2 and 5-6 as shown above); and
a plurality of second wordline cuts (ST2) disposed between a pair of the first wordline cuts (ST1), among the plurality of the first wordline cuts (ST1), being adjacent to each other in the second (Y) direction, each of the plurality of second wordline cuts (ST2) being divided into a first line and a second line in the first (X) direction (see Taguchi, Figs.2 and 5-6 as shown above),
wherein at least one of the plurality of dummy (support) channel structures (111) is disposed between the first line and the second line included in one of the plurality of second wordline cuts (ST2) (see Taguchi, Figs.2 and 5-6 as shown above),
at least a portion of the plurality of cell contacts (109) are disposed between a pair of the first lines in the second (Y) direction (note: Taguchi is silent upon explicitly disclosing a plurality of cell contacts disposed between each pair of the first lines in the second direction; however, Taguchi teaches at least a portion of the plurality of cell contacts (109) are disposed between a pair of the first lines in the second (Y) direction. Therefore, enabling a duplication of plurality of cell contacts disposed between each pair of the first lines in the second direction has no patentable significance unless a new and unexpected result is produced) (see Taguchi, Fig.5 as shown above), 
each of the plurality of second wordline cuts (ST2) is divided into the first line and the second line in the cell contact region (CR) (see Taguchi, Figs.2 and 5-6 as shown above).

Between effective filing date of the claimed invention the disclosed at least one of the plurality of dummy channel structures were known to be disposed in a linear path between the first line and the second line included in one of the plurality of second wordline cuts in order to prevent etching of the sacrificial material layers along straight lines and to maintain the posture of the laminated body during the manufacturing process for this laminated body.
For support see Yu, which teaches wherein at least one of the plurality of dummy channel structures (155) is disposed in a linear path between the first line and the second line included in one of the plurality of second wordline cuts (see Yu, Fig.8C as shown above, ¶ [0087], and ¶ [0110]).
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Taguchi and Yu to enable the at least one of the plurality of dummy channel structures (155) to be disposed in a linear path between the first line and the second line included in one of the plurality of second wordline cuts as taught by Yu in order to prevent etching of the sacrificial material layers along straight lines and maintain the posture of the laminated body during the manufacturing process for this laminated body step of Taguchi to be performed according to the teachings of Yu because one of ordinary skill in the art at the time of the invention would have been motivated to look to alternative suitable methods of performing the disclosed at least one of the plurality of dummy channel 155) disposed in a linear path between the first line and the second line included in one of the plurality of second wordline cuts step of Taguchi and art recognized suitability for preventing etching of the sacrificial material layers along straight lines and maintaining the posture of the laminated body during the manufacturing process for this laminated body has been recognized to be motivation to combine.   MPEP § 2144.07.
The combination of Taguchi and Yu is silent upon explicitly disclosing wherein the plurality of gate electrode layers have a step-wise structure in both of the first direction and the second direction, in the cell contact region.
Before effective filing date of the claimed invention the disclosed the plurality of gate electrode layers were known to have a step-wise structure in both of the first direction and the second direction, in the cell contact region in order to improve the  reliability semiconductor memory devices and obtain semiconductor memory devices with high integration. 
For support see Yun, which teaches wherein the plurality of gate electrode layers (CE/GS/SS) have a step-wise structure in both of the first direction and the second direction, in the cell contact (buffer) region (see Yun, Figs.8B and 14B and ¶ [0006] - ¶ [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Taguchi, Yu, and Yun to enable the plurality of gate electrode layers (CE/GS/SS) to have a step-wise structure in both of the first direction and the second direction, in the cell contact (buffer) region as taught by Yun in order to improve the  reliability semiconductor 
Regarding Claim 10: Taguchi as modified teaches a memory device as set forth in claim 9 as above. The combination of Taguchi and Yu further teaches wherein the plurality of channel structures (105) are not disposed in the cell contact region (CR) (see Taguchi, Figs.2 and 5-6 as shown above).
Regarding Claim 11: Taguchi as modified teaches a memory device as set forth in claim 9 as above. The combination of Taguchi and Yu further teaches wherein the plurality of dummy (support) channel structures (111) includes a first dummy (support) channel structure (111) disposed at an edge of one of the plurality of gate electrode layers (102) and a second dummy (support) channel structure (111) separated from edges of the plurality of gate electrode layers (102) (see Taguchi, Figs.2 and 5-6 as shown above).
Regarding Claim 12: Taguchi as modified teaches a memory device as set forth in claim 11 as above. The combination of Taguchi and Yu further teaches wherein a plurality of isolation insulating layers (113) dividing the plurality of second wordline cuts (ST2) into the first line and the second line, respectively (see Taguchi, Figs.2 and 5-6 as shown above),
wherein each of the plurality of isolation insulating layer (113) has a first end facing the first line and a second end facing the second line (see Taguchi, Figs.2 and 5-6 as shown above), and
113) is adjacent to at least one of the plurality of dummy (support) channel structures (111) in the second direction (see Taguchi, Figs.2 and 5-6 as shown above).
Regarding Claim 13: Taguchi as modified teaches a memory device as set forth in claim 12 as above. The combination of Taguchi and Yu further teaches wherein the plurality of isolation insulating layers (113) includes a first isolation insulating layer (113), a second isolation insulating layer (113) and a third isolation insulating layer (113) sequentially disposed in the second direction, between the pair of the first wordline cuts (ST1) (see Taguchi, Figs.2 and 5-6 as shown above), and
the first end of the first isolation insulating layer (113) and the second end of the second isolation insulating layer (113) are disposed at substantially same position, in the first direction (see Taguchi, Figs.2 and 5-6 as shown above).   
Regarding Claim 14: Taguchi as modified teaches a memory device as set forth in claim 13 as above. The combination of Taguchi and Yu further teaches wherein a distance between the second end of the first isolation insulating layer (113) and the first end of the second isolation insulating layer (113) is greater than a length of the first isolation insulating layer (113), in the first direction (see Taguchi, Figs.2 and 5-6 as shown above).
Regarding Claim 15: Taguchi as modified teaches as modified teaches a memory device as set forth in claim 9 as above. The combination of Taguchi and Yu further teaches wherein a plurality of common source lines (76
Regarding Claim 16: Taguchi discloses a memory device (see Taguchi, Figs.2 and 5-6 as shown above and ¶ [0003]), comprising:
a substrate (101) having a cell region (MR/CR) and a peripheral region, the cell region (MR) including a cell array region (MR) and a cell contact region (CR) (see Taguchi, Figs.2 and 5-6 as shown above and ¶ [0051]);
a plurality of gate electrode layers (102) stacked on the substrate (101) and providing a plurality of wordlines (102) connected to a plurality of memory cells (MS) in the cell array region (MR) and the cell contact region (CR) (see Taguchi, Figs.2 and 5-6 as shown above); 
a plurality of channel structures (105) penetrating the plurality of gate electrode layers (102) and connected to a plurality of bit lines (106), in the cell array region (CR) (see Taguchi, Figs.2 and 5-6 as shown above and ¶ [0038]);
a plurality of dummy (support) channel structures (111) penetrating at least a portion of the plurality of gate electrode layers (102) in the cell contact region (CR) and separated from the plurality of bit lines (106) (see Taguchi, Figs.2 and 5-6 as shown above and ¶ [0033]);
a plurality of cell contacts (109), each of the plurality of cell contacts (109) connected to at least one of the plurality of gate electrode layers (102) in the cell contact region (CR) (see Taguchi, Figs.2 and 5-6 as shown above);
a plurality of first wordline cuts (ST1) extending in a first direction parallel to an upper surface of the substrate (101) to divide the plurality of gate electrode layers (102), and separated from each other in a second direction intersecting the first direction (see Taguchi, Figs.2 and 5-6 as shown above); and
ST2) disposed between a pair of the first wordline cuts (ST1), among the plurality of the first wordline cuts (ST1), being closest to each other in the second direction (see Taguchi, Figs.2 and 5-6 as shown above),
wherein: each of the plurality of second wordline cuts (ST2) is divided into a first line and a second line in the cell contact region (CR) (see Taguchi, Figs.2 and 5-6 as shown above),
at least one of the plurality of dummy (support) channel structures (111) is disposed between the first line and the second line included in one of the plurality of second wordline cuts (ST2) (see Taguchi, Figs.2 and 5-6 as shown above),
one of the plurality of second wordline cuts (ST2) is divided into the first line and the second line at a first position of the first direction, and another one of the plurality of second wordline cuts (ST2) is divided into the first line and the second line at a second position, different from the first position, of the first direction (see Taguchi, Figs.2 and 5-6 as shown above), and 
at least a portion of the plurality of cell contacts (109) are disposed between a pair of the first lines in the second (Y) direction (note: Taguchi is silent upon explicitly disclosing a plurality of cell contacts disposed between each pair of the first lines in the second direction; however, Taguchi teaches at least a portion of the plurality of cell contacts (109) are disposed between a pair of the first lines in the second (Y) direction. Therefore, enabling a duplication of plurality of cell contacts disposed between each pair of the first lines in the second direction has no patentable significance unless a new and unexpected result is produced) (see Taguchi, Fig.5 as shown above).

Between effective filing date of the claimed invention the disclosed at least one of the plurality of dummy channel structures were known to be disposed in a linear path between the first line and the second line included in one of the plurality of second wordline cuts in order to prevent etching of the sacrificial material layers along straight lines and to maintain the posture of the laminated body during the manufacturing process for this laminated body.
For support see Yu, which teaches wherein at least one of the plurality of dummy channel structures (155) is disposed in a linear path between the first line and the second line included in one of the plurality of second wordline cuts (see Yu, Fig.8C as shown above, ¶ [0087], and ¶ [0110]).
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Taguchi and Yu to enable the at least one of the plurality of dummy channel structures (155) to be disposed in a linear path between the first line and the second line included in one of the plurality of second wordline cuts as taught by Yu in order to prevent etching of the sacrificial material layers along straight lines and maintain the posture of the laminated body during the manufacturing process for this laminated body step of Taguchi to be performed according to the teachings of Yu because one of ordinary skill in the art at the time of the invention would have been motivated to look to alternative suitable methods of performing the disclosed at least one of the plurality of dummy channel 155) disposed in a linear path between the first line and the second line included in one of the plurality of second wordline cuts step of Taguchi and art recognized suitability for preventing etching of the sacrificial material layers along straight lines and maintaining the posture of the laminated body during the manufacturing process for this laminated body has been recognized to be motivation to combine.   MPEP § 2144.07.
The combination of Taguchi and Yu is silent upon explicitly disclosing wherein a number of wordlines stacked on one side of the first line in the second direction is different from a number of wordlines stacked on the other side of the first line in the second direction, in the cell contact region.
Before effective filing date of the claimed invention the disclosed the plurality of gate electrode layers were known to have a step-wise structure in both of the first direction and the second direction, in the cell contact region in order to improve the  reliability semiconductor memory devices and obtain semiconductor memory devices with high integration. 
For support see Yun, which teaches wherein a number of wordlines (CE/GS/SS) stacked on one side of the first line in the second direction is different from a number of wordlines (CE/GS/SS) stacked on the other side of the first line in the second direction, in the cell contact (buffer) region (see Yun, Figs.8B and 14B and ¶ [0006] - ¶ [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Taguchi, Yu, and Yun to enable the number of wordlines (CE/GS/SS) stacked on one side of the first line in the second direction to be different from a number of wordlines (CE/GS/SS) buffer) region as taught by Yun in order to improve the  reliability semiconductor memory devices and obtain semiconductor memory devices with high integration (see Yun, Figs.8B and 14B and ¶ [0006] - ¶ [0007]).   
Regarding Claim 19: Taguchi as modified teaches a memory device as set forth in claim 16 as above. The combination of Taguchi and Yu further teaches wherein a plurality of common source lines (76) extending in the first direction, in the plurality of first wordline cuts and the plurality of second wordline cuts (see Yu, Fig.8C as shown above, Fig.8A, ¶ [0087], and ¶ [0110]).
Regarding Claim 20: Taguchi as modified teaches a memory device as set forth in claim 16 as above. The combination of Taguchi and Yu further teaches wherein at least one of the plurality of cell contacts (109) is adjacent to two or more of the plurality of dummy (support) channel structures (111) in the first direction (see Taguchi, Figs.2 and 5-6 as shown above). 
Claims 4 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi (U.S. 2017/0077134 A1, hereinafter refer to Taguchi), Yu et al. (U.S. 2017/0358593 A1, hereinafter refer to Yu), and Yun et al. (U.S. 2012/0280299 A1, hereinafter refer to Yun) as applied to claim 1 and 16 above, and further in view of Shim et al. (U.S. 2011/0147801 A1, hereinafter refer to Shim).  
Regarding Claim 4: Taguchi as modified teaches a memory device as applied to claim 1 above. The combination of Taguchi, Yu, and Yun further teaches wherein the first isolation insulating layer (113), the second isolation insulating layer (113) and the third isolation insulating layer (113) (see Taguchi, Figs.2 and 5-6 as shown above).

Before effective filing date of the claimed invention the second wordline cuts were known to have a zigzag form in order to obtain a semiconductor device capable of providing a structural stability.
For support see Shim, which teaches wherein the second wordline cuts (202/203/145) have a zigzag form (see Shim, Figs.16A-16B, ¶ [0007], and ¶ [0099]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Taguchi, Yu, Yun, and Shim to enable the second wordline cuts (202/203/145) have a zigzag form as taught by Shim in order to obtain a semiconductor device capable of providing a structural stability (see Shim, Figs.16A-16B, ¶ [0007], and ¶ [0099]).
The combination of Taguchi, Yu, Yun, and Shim is silent upon explicitly disclosing wherein the first isolation insulating layer, the second isolation insulating layer and the third isolation insulating layer are disposed in a zigzag form.
However, practicing the combination of Taguchi, Yu, and Shim to modify the combination of Taguchi and Yu second wordline cuts (202/203/145) having a zigzag form as taught by Shim above necessarily results the claim limitation of the first isolation insulating layer, the second isolation insulating layer and the third isolation insulating layer to be disposed in a zigzag form.
Note: the configuration of the claimed second wordline cuts was a matter of choice which a person of ordinary skill in the art would have found obvious absent 
Regarding Claim 17: Taguchi as modified teaches a memory device as applied to claim 16 above. The combination of Taguchi, Yu, and Yun further teaches wherein a plurality of isolation insulating layers layer (113) dividing the plurality of second wordline cuts (ST2) into the first line and the second line, respectively (see Taguchi, Figs.2 and 5-6 as shown above).
The combination of Taguchi, Yu, and Yun is silent upon explicitly disclosing the second wordline cuts have a zigzag form.
Before effective filing date of the claimed invention the second wordline cuts were known to have a zigzag form in order to obtain a semiconductor device capable of providing a structural stability.
For support see Shim, which teaches wherein the second wordline cuts (202/203/145)  have a zigzag form (see Shim, Figs.16A-16B, ¶ [0007], and ¶ [0099]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Taguchi, Yu, Yun, and Shim to enable the second wordline cuts (202/203/145)  have a zigzag form as taught by Shim in order to obtain a semiconductor device capable of providing a structural stability (see Shim, Figs.16A-16B, ¶ [0007], and ¶ [0099]).
The combination of Taguchi, Yu, Yun, and Shim is silent upon explicitly disclosing wherein the plurality of isolation insulating layers layer are disposed in a zigzag form between the pair of the first wordline cuts.
202/203/145) having a zigzag form as taught by Shim above necessarily results the claim limitation of the plurality of isolation insulating layers layer to be disposed in a zigzag form between the pair of the first wordline cuts.
Note: the configuration of the claimed second wordline cuts was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed second wordline cuts was significant. See MPEP §2144.04.IV  
Regarding Claim 18: Taguchi as modified teaches a memory device as set forth in claim 17 as above. The combination of Taguchi, Yu, and Shim further teaches wherein at least one of the plurality of dummy (support) channel structures (111) penetrates one of the plurality of isolation insulating layers (113) (see Taguchi, Figs.2 and 5-6 as shown above).  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BITEW A DINKE/Primary Examiner, Art Unit 2896